EXHIBIT 10.3

 

AMENDMENT NUMBER ONE

to

Master Repurchase Agreement

dated as of May 13, 2002,

among

NEW CENTURY FUNDING A, a Delaware statutory trust, as Seller

and

BANK OF AMERICA, N.A., as Buyer

 

This AMENDMENT NUMBER ONE to Master Repurchase Agreement (this “Amendment”),
dated as of May 12, 2003 (the “Effective Date”) is entered into between NEW
CENTURY FUNDING A, a Delaware statutory trust (“Seller”) and BANK OF AMERICA,
N.A. (“Buyer”).

 

RECITALS

 

A.    Seller and Buyer entered into that certain Master Repurchase Agreement
dated as of May 13, 2002 (the “Master Repurchase Agreement”).

 

B.    Seller has requested that Buyer modify the Master Repurchase Agreement to
extend the term thereof and make such other modifications to the Master
Repurchase Agreement set forth herein and Buyer has agreed to make such
modifications to the Master Repurchase Agreement subject to the terms of this
Amendment.

 

C.    Seller and Buyer each have agreed to execute and deliver this Amendment on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and in the Master Repurchase Agreement, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree to the
following:

 

1.    Miscellaneous.  For all purposes of this Amendment, except as otherwise
expressly provided or unless the context otherwise requires, (a) unless
otherwise defined herein, all capitalized terms used herein shall have the
meanings attributed to them by the Master Repurchase Agreement, (b) the
capitalized terms expressly defined in this Amendment have the meanings assigned
to them in this Amendment and include (i) all genders and (ii) the plural as
well as the singular, (c) all references to words such as “herein”, “hereof” and
the like shall refer to this Amendment as a whole and not to any particular
article or section within this Amendment, (d) the term “include” and all
variations thereon shall mean “include without limitation”, and (e) the term
“or” shall include “and/or”.

 

2.    Amendments.  Effective as of the Effective Date, the following
modifications to the Master Repurchase Agreement shall be made:



--------------------------------------------------------------------------------

 

  A.   The definition of “Maximum Aggregate Purchase Price” in Section 2(a) of
the Master Repurchase Agreement is modified by deleting the definition in its
entirety and replacing it with the following:

 

      “Maximum Aggregate Purchase Price” means $750,000,000.

 

  B.   Section 2(a) of the Master Repurchase Agreement is modified by adding a
new definition of “Non-Recourse Securitization Debt” as follows:

 

      “Non-Recourse Securitization Debt” means the aggregate amount of any
Indebtedness that is reflected on the balance sheet of a Guarantor in respect of
obligations incurred pursuant to a securitization transaction, solely to the
extent such obligations are secured by the assets securitized thereby and are
non-recourse to the Guarantor.

 

  C.   Section 18(q) of the Master Repurchase Agreement is modified by deleting
the section in its entirety and replacing it with the following:

 

      q.    at the end of any financial quarter, the ratio of NCMC’s Total
Liabilities (less its Non-Recourse Securitization Debt) to Adjusted Tangible Net
Worth is greater than 10:1; or at the end of any financial quarter, the ratio of
NCFC’s Total Liabilities (less its Non-Recourse Securitization Debt) to Adjusted
Tangible Net Worth is greater than 10:1; or at the end of any financial quarter,
the ratio of NCFC’s Total Adjusted Liabilities (less its Non-Recourse
Securitization Debt) to Adjusted Tangible Net Worth is greater than 12:1;

 

  D.   Section 18(r) of the Master Repurchase Agreement is modified by deleting
each reference to “December 31, 2001” and replace each with “December 31, 2002”.

 

  E.   Section 18(t) of the Master Repurchase Agreement is modified by deleting
the section in its entirety and replacing it with the following:

 

      t.    at the end of any financial quarter, the ratio of NCFC’s Total
Non-warehouse Debt (less its Non-Recourse Securitization Debt) to Adjusted
Tangible Net Worth is greater than 0.50:1.0

 

  F.   Section 27 of the Master Repurchase Agreement is modified by deleting the
section in its entirety and replacing it with the following:

 

      27.    TERMINATION

 

      This Agreement shall remain in effect until the earlier of (i) May 11,
2004. or (ii) at Buyer’s option upon the occurrence of an Event of Default (such
date, the “Termination Date”). However, no such termination shall affect
Seller’s outstanding obligations to Buyer at the time-of such termination.
Seller’s obligations to indemnify Buyer pursuant to this Agreement shall survive
the termination hereof.

 

-2-



--------------------------------------------------------------------------------

 

  G.   Section 37 of the Master Repurchase Agreement is modified by deleting the
section in its entirety and replacing it with “[RESERVED]”.

 

  H.   Exhibit A-2 of the Master Repurchase Agreement is modified by adjusting
the certification to take into account the changes set forth in 2(C), 2(D) and
2(E) of this Amendment.

 

3.    No Other Changes.  Except as expressly modified or amended in this
Amendment, all of the terms, covenants, provisions, agreements and conditions of
the Master Repurchase Agreement are hereby ratified and confirmed in every
respect and shall remain unmodified and unchanged and shall continue in full
force and effect.

 

4.    Facility Fee.  In consideration of the extension of the term of the Master
Repurchase Agreement, Seller agrees to pay to Buyer on the date of execution of
this Amendment, a facility fee in the amount of $937,500, such payment to be
made in United States dollars, in immediately available funds, without
deduction, set-off or counterclaim. The Buyer may, in its sole discretion, net
such commitment fee from the proceeds of any Purchase Price payable to the
Seller.

 

5.    Representations.  In order to induce the Buyer to execute and deliver this
Amendment, the Seller hereby represents to the Buyer that as of the date hereof,
after giving effect to this Amendment, the Seller is in full compliance with all
of the terms and conditions of the Master Repurchase Agreement and no default or
Event of Default has occurred and is continuing under the Master Repurchase
Agreement.

 

6.    Counterparts.  This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument.

 

7.    Governing Law; Waiver of Jury Trial.  This Amendment shall be governed by,
and construed in accordance with, the laws of the State of New York, and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws without regard to conflicts of laws principles. The
parties hereto each hereby waive the right of trial by jury in any litigation
arising hereunder.

 

-3-



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute this Amendment Number One to Master Repurchase Agreement as
of the date first above written.

 

NEW CENTURY FUNDING A, as Seller

By: Christiana Bank & Trust Company,

not in its individual capacity but solely as

trustee

By:

 

/s/    DEBRA A. BALLIET

--------------------------------------------------------------------------------

Name:

 

Debra A. Balliet

Title:

 

Assistant Vice President

BANK OF AMERICA, N.A., as Buyer

By:

 

/s/    GARRETT DOLT

--------------------------------------------------------------------------------

Name:

 

Garrett Dolt

Title:

 

Principal

 

 

Acknowledged and Agreed:

 

NEW CENTURY MORTGAGE CORPORATION,

as Guarantor

By:

 

/s/    KEVIN CLOYD

--------------------------------------------------------------------------------

Name:

 

Kevin Cloyd

Title:

 

Senior Vice President

 

 

NEW CENTURY FINANCIAL CORPORATION,

as Guarantor

By:

 

/s/    EDWARD F. GOTSCHALL

--------------------------------------------------------------------------------

Name:

 

Edward F. Gotschall

Title:

 

Vice Chairman/CFO